EXHIBIT 16.1Adaiah Distribution Inc.File No. 000-55369Form 8-KReport Date: February 8, 2016March 9, 2016U.S. Securities and Exchange Commissiontreet, NEWashington, DC 20549Gentlemen:On March 9, 2016, this Firm received the final copy of a Current Report on Form 8-K to be filed by Adaiah Distribution, Inc. (SEC File #000-55369, CIK #0001593204) ("Company") reporting an Item 4.01 – Changes in Registrant's Certifying Accountant.We have no disagreements with the statements made in the final Form 8-K, Item 4.01 disclosures which we read./s/ David Lee Hillary Jr., CPADavid Lee Hillary, Jr., CPADate: March 9, 2016
